Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method for data transmission in a terminal device, comprising: 
determining a desired resource for transmitting a message 3 according to the capability of the terminal device and the size of the message 3, 
wherein a desired resource group is determined based on the size of the message 3 from a mapping table stored in the terminal device, wherein the mapping table comprises different resource groups with different ranges of schedulable bandwidths and different number of resources mapped to different ranges of sizes of the message 3, 
wherein the capability of the terminal device and the desired resource are not known to a network device operably coupled with the terminal device; and 
transmitting, to the network device, a request for the desired resource via a message 1 transmission, wherein the terminal device selects a random access preamble for the message 1, and wherein the random access preamble is selected based on the desired resource group and the size of the message 3.

Note that the second closest prior art Akkarakaran et al. (US 20180242319, US-provisional-application US 62460694 cited for priority, henceforth “Akkarakaran”) discloses methods, systems, and devices for wireless communication for improved scheduling and/or scheduling configuration. A base station may receive, from a user equipment (UE), an indication of one or more UE capabilities. The base station may determine, based on the one or more UE capabilities, when a grant to be transmitted is usable by the UE. The base station may transmit the grant to the UE, the grant including an assignment of resources based on when the grant is usable. In some examples, a UE may identify one or more UE capabilities in association with different grant characteristics and transmit, to a base station, an indication of the one or more UE capabilities. The UE may receive, from the base station, a grant having one of the different grant 
Regarding claims 11 and 16, the claim contains similar features as recited in claim 1,
thus is allowed for the same reason as stated above.
Regarding claims 2-10, 12-16 and 17, these claims depend from claim 1, 11, and 16 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to

free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416